Citation Nr: 0902235	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for residuals of an 
injury to both elbows.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, in relevant part, the 
veteran's claims seeking entitlement to service connection 
for bilateral hearing loss, tinnitus, residuals of an injury 
to both elbows, and residuals of a right hip injury.  The RO 
notified the veteran of the March 2004 rating decision and 
provided a copy of his appellate rights in that same month.

In August 2004, the veteran submitted a statement indicating 
his desire to have the aforementioned claims reconsidered 
based on the evidence already of record.  Apparently, the RO 
considered the veteran's statement of August 2004, as an 
attempt to reopen the previously denied claims, which require 
the submission of new and material evidence.  In a March 2005 
rating decision, the RO determined, in relevant part, that 
new and material evidence had not been received and declined 
to reopen the claims of service connection for bilateral 
hearing loss, tinnitus, both elbows and the right hip.  In 
December 2005, the RO received a statement from the veteran 
expressing disagreement with the denial of his claims for 
bilateral hearing loss, tinnitus and both elbows.  The 
veteran made no mention of the right hip claim in that 
statement.

Although considered otherwise by the RO, the Board construes 
the August 2004 statement as a timely filed notice of the 
disagreement (NOD) with respect to the original denials of 
the bilateral hearing loss, tinnitus, both elbows and right 
hip claims.  This is so because, this statement was received 
within one year of the date of mailing the March 2004 notice 
of determination; it specifically identified the claims 
denied in the March 2004 rating decision; and, more 
importantly, it indicated the veteran's desire to have these 
same denied claims reviewed again based on the evidence 
already on file in March 2004.  Because the veteran initiated 
an appeal of the March 2004 rating decision, when he filed 
the August 2004 NOD, there can be only one NOD that extends 
to all subsequent RO and Board adjudications on these 
particular claims until a final RO or Board decision is 
rendered in this matter, or until the appeal is withdrawn by 
the veteran.  See Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993) (en banc).  As a result, the December 2005 statement 
may not be accepted as a valid NOD with the March 2005 rating 
decision, in light of the ruling in Hamilton.  That statement 
merely reflects the veteran's continued efforts to prosecute 
his appeal and specifically limits the appeal to the 
bilateral hearing loss, tinnitus and bilateral elbow claims.  
Thereafter, the RO furnished the veteran a Statement of the 
Case (SOC) in June 2006; and, in that same month, he filed 
his Substantive Appeal (VA Form 9).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board also observes that because the proper issues for 
consideration are original, merits-based claims for service 
connection, and not ones based on an attempt to reopen 
previously and finally denied claims, VA has a statutory duty 
to assist a claimant in the development of a claim under the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103A.  
In this context, VA has the duty to provide medical 
examinations or obtain medical opinions, when there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has submitted evidence of his current 
disabilities and of the in-service incidents that he believes 
are responsible, specifically a fall he sustained while 
fighting a carrier crash fire in May 1959 and exposure to jet 
engine noise.  The record also includes an August 2004 
medical statement by Dr. J.S., which only states that, "His 
problems today could have been caused by that fall in 1959."  
(emphasis added).  While the Board acknowledges the foregoing 
medical and lay information, further clinical corroboration 
is necessary especially since it raises a question as to the 
origin of the veteran's claimed disabilities.  Thus, a 
medical examination, to include an opinion as to the nature 
and etiology of any disability manifested by bilateral 
hearing loss, tinnitus and residuals of an injury to both 
elbows, would be of assistance to the Board in rendering a 
decision in this case.

Accordingly, the case is REMANDED for the following action:

1.	With respect to the issues of 
entitlement to service connection for 
bilateral hearing loss, tinnitus, and 
residuals of an injury to both elbows, 
please send the veteran and his 
representative a letter the fully 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008).

2.	After all available records and/or 
responses have been associated with the 
claims file, please schedule the 
veteran for a VA audiological 
examination to determine the nature and 
etiology of his hearing loss and 
tinnitus.  All indicated tests and 
studies should be accomplished and 
clinical findings should be reported in 
detail.  The claims folder should be 
made available to and reviewed by the 
examiner.  Based on a review of the 
records contained in the claims file 
and the examination results, the 
examiner is asked to address the 
following questions: (1) Has the 
veteran developed bilateral hearing 
loss?  (2) Has the veteran developed 
tinnitus?  (3) If the examiner finds 
that the veteran has developed 
bilateral hearing loss and/or tinnitus, 
is it at least as likely as not 
(meaning at least 50 percent probable) 
that such a condition originated during 
service, or was otherwise caused by any 
incident that occurred during service, 
including exposure to jet engine noise?  
A complete rationale should be given 
for all opinions.

3.	After all available records and/or 
responses have been associated with the 
claims file, please schedule the 
veteran for a VA examination to 
determine the nature and etiology of 
any disability of the right and left 
elbows.  All indicated tests and 
studies should be accomplished and 
clinical findings should be reported in 
detail.  The claims folder should be 
made available to and reviewed by the 
examiner.  Based on a review of the 
records contained in the claims file 
and the examination results,  the 
examiner is asked the address the 
following questions: (1) Has the 
veteran developed a disability of the 
right and left elbows?  If so, please 
provide the diagnosis or diagnoses.  
(2) If the examiner finds that the 
veteran has developed a disability of 
right and left elbows, is it at least 
as likely as not (meaning at least 50 
percent probable) that such a condition 
originated during service, or was 
otherwise caused by any incident that 
occurred during service,  including the 
alleged fall the veteran sustained 
while fighting a carrier crash fire in 
May 1959.  A complete rationale should 
be given for all opinions.

4.	Then, readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, tinnitus and 
residuals of an injury to both elbows, 
in light of the additional evidence 
obtained.  If the determinations remain 
adverse to the veteran, please furnish 
the veteran and his representative a 
supplemental statement of the case, 
which also addresses the evidence on 
file since the March 2004 rating 
decision, and give them an opportunity 
to respond to it, before returning the 
case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


